804 F.2d 677Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis I. BRADLEY, Plaintiff-Appellant,v.Robert W. JASPEN, Assistant United States Attorney, VeteransAdministration Medical Center, Defendants-Appellees.
No. 86-2058.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1986.Decided Nov. 6, 1986.

Curtis I. Bradley, appellant pro se.
Gurney Wingate Grant, Office of the United States Attorney, for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing this action filed pursuant to 5 U.S.C. Sec. 552A, and from the court's denial of a motion for a rehearing pursuant to Fed.R.Civ.P. 59, is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Because the motion for a rehearing contained no new material, we also affirm the denial of the motion.  Bradley v. Veterans Administration, C/A No. 85-0091-R (E.D.Va., July 15, 1985 and April 18, 1986).


2
AFFIRMED.